NUMBER 13-12-00693-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

BARRY DWAYNE MINNFEE,                                                     Appellant,

                                           v.

KRYSTAL DAVIS, ET AL.,                                                   Appellees.


                    On appeal from the 130th District Court
                         of Matagorda County, Texas


                        MEMORANDUM OPINION
               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Barry Wayne Minnfee, attempted to perfect an appeal from an order

issued by the trial court.   Upon review of the documents before the Court, it appeared

that the order he was attempting to appeal was not appealable and the appeal was late.

The Clerk of this Court notified appellant of these defects so that steps could be

taken to correct the defects, if it could be done.     See TEX. R. APP. P. 37.1, 42.3.
Appellant was advised that, if the defects were not corrected within ten days from the

date of receipt of this notice, the appeal would be dismissed for want of jurisdiction.

Appellant has failed to respond to this Court’s directive and has not shown that the order

at issue is subject to appeal or that the appeal is timely.

       Moreover, appellant is on the list of vexatious litigants compiled by the Office of

the Court Administration of the Texas Judicial System, and he has been prohibited

from filing any more litigation in Texas courts without permission of a local

administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.104 (West Supp.

2011); see generally http://www.txcourts.gov/oca/vexatiouslitigants.asp.      The record

before the Court fails to show that appellant obtained the permission of the local

administrative judge to file this appeal. With limited exceptions not applicable to this

case, "a clerk of a court may not file a litigation, original proceeding, appeal, or other

claim presented by a vexatious litigant subject to a prefiling order under Section 11.101

unless the litigant obtains an order from the local administrative judge permitting the

filing." Id. § 11.103(a) (West Supp. 2011).

      The Court, having considered the documents on file and appellant's failure to

correct the defects in this matter, is of the opinion that the appeal should be dismissed.

Accordingly, the appeal is DISMISSED. See TEX. R. APP. P. 42.3(a),(c).


                                                                     PER CURIAM


Delivered and filed the
14th day of February, 2013.




                                               2